 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT E. POWELL,                                    No. 2:20-CV-0043-DMC-P
12                         Petitioner,
13               v.                                        ORDER
14    CCOUNTY OF SACRAMENTO
      DISTRICT ATTORNEY, et al.,
15
                           Respondents.
16

17

18                    Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

19   habeas corpus pursuant to 28 U.S.C. § 2254. Pending before the court is petitioner’s motion for

20   leave to proceed in forma pauperis (ECF No. 2). Petitioner has submitted the affidavit required

21   by 28 U.S.C. § 1915(a) showing that petitioner is unable to prepay fees and costs or give security

22   therefor.

23                    Accordingly, IT IS HEREBY ORDERED that petitioner’s motion for leave to

24   proceed in forma pauperis (ECF No. 2) is granted.

25

26   Dated: January 13, 2020
                                                              ____________________________________
27                                                            DENNIS M. COTA
28                                                            UNITED STATES MAGISTRATE JUDGE
                                                          1
